                        Case 3:19-cr-00075-RV Document 57 Filed 11/23/20 Page 1 of 8
NDFL 245C (Rev. 11/16) Amended Judgment in a Criminal Case                                                                  (NOTE: Identify Changes with Asterisks (*))
                       Sheet 1


                                            UNITED STATES DISTRICT COURT
                                                                 Northern District of Florida
               UNITED STATES OF AMERICA                                          )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                      v.                                         )
                                                                                 )   Case Number: 3:19cr75-001/RV
                   MICHAEL C. GRUETMAN                                           )   USM Number: 26571-017
                                                                                 )
Date of Original Judgment: August 26, 2020                                           Randall Lockhart – AFPD Appointed
                                           (Or Date of Last Amended Judgment)    )   Defendant’s Attorney
                                                                                 )
Reason for Amendment:
                                                                                 )
   Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))                        Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
                                                                                 )        Modification of Imposed Term of Imprisonment for Extraordinary and
   P. 35(b))                                                                     )        Compelling Reasons (18 U.S.C. § 3582(c)(1))
   Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))
                                                                                 )        Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
                                                                                 )        to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                 )
                                                                                          Direct Motion to District Court Pursuant to     28 U.S.C. § 2255 or
                                                                                 )
                                                                                              18 U.S.C. § 3559(c)(7)
                                                                                 )
                                                                                          Modification of Restitution Order (18 U.S.C. § 3664) (See Order #56)

THE DEFENDANT:
    pleaded guilty to count(s)        One through Seventeen of the Indictment on February 14, 2020
   pleaded nolo contendere to count(s)
   which was accepted by the court.
   was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                       Nature of Offense                                                               Offense Ended             Count

18 U.S.C. § 1343                      Wire Fraud                                                                      11/07/2014                One

                                                                                                                      01/02/2015                Two

                                                                                                                      03/19/2015                Three

       The defendant is sentenced as provided in pages 2 through                     8           of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)
    Count(s)                                                           is   are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                     August 18, 2020
                                                                                     Date of Imposition of Judgment

                                                                                         /s/ Roger     Vinson
                                                                                     Signature of Judge
                                                                                     Roger Vinson, Senior United States District Judge
                                                                                     Name and Title of Judge
                                                                                     November 
                                                                                     Date
                         Case 3:19-cr-00075-RV Document 57 Filed 11/23/20 Page 2 of 8

NDFL 245& (Rev. 11/16)     $PHQGHGJudgment in a Criminal Case Sheet 1A      127(,GHQWLI\&KDQJHVZLWK$VWHULVNV


                                                                           Judgment — Page        2          of    8
DEFENDANT:                 MICHAEL C. GREUTMAN
CASE NUMBER:               3:19cr75-001/RV


                                           ADDITIONAL COUNTS OF CONVICTION
  Title & Section                        Nature of Offense                Offense Ended               Count

  18 U.S.C. § 1343                       Wire Fraud                       04/02/2015                  Four

                                                                          06/03/2015                  Five

                                                                          07/16/2015                  Six

                                                                          08/21/2015                  Seven

                                                                          09/03/2015                  Eight

                                                                          10/13/2015                  Nine

                                                                          11/25/2015                  Ten

                                                                          12/18/2015                  Eleven

                                                                          01/05/2016                  Twelve

                                                                          02/09/2016                  Thirteen

  26 U.S.C. § 7206(1)                    Filing False Tax Returns         04/14/2014                  Fourteen

                                                                          04/15/2015                  Fifteen

                                                                          10/17/2016                  Sixteen

                                                                          10/13/2017                  Seventeen
                         Case 3:19-cr-00075-RV Document 57 Filed 11/23/20 Page 3 of 8

NDFL 245& (Rev. 11/16)       $PHQGHGJudgment in a CriminaOCase
                             Sheet 2 — Imprisonment

                                                                                                      Judgment — Page   3     of       8
 DEFENDANT:                  MICHAEL C. GREUTMAN
 CASE NUMBER:                3:19cr75-001/RV

                                                             IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
         42 months as to Counts 1-13 and 36 months as to Counts 14-17, said terms to run concurrently, one with the
         other.

          The court makes the following recommendations to the Bureau of Prisons:

          The Court recommends to the Bureau of Prisons that the defendant be designated to a local prison camp, if deemed
          advisable; otherwise, the Court recommends that the defendant be designated to a federal medical center.




          The defendant is remanded to the custody of the United States Marshal.

          The defendant shall surrender for service of sentence to the U.S. Marshal in Pensacola or to the institution designated by the
          Bureau of Prisons:
                before 12 p.m. on        November 2, 2020                .
                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.

                                                                   RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                         to

 at                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                            By
                                                                                                DEPUTY UNITED STATES MARSHAL
                         Case 3:19-cr-00075-RV Document 57 Filed 11/23/20 Page 4 of 8

NDFL 245& (Rev. 11/16)      $PHQGHGJudgment in a Criminal Case
                             Sheet 3 — Supervised Release

                                                                                                      Judgment—Page     4    of         8
DEFENDANT:                MICHAEL C. GREUTMAN
CASE NUMBER:              3:19cr75-001/RV

                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :

3 years as to Counts 1-13 and 1 year as to Counts 14-17, said terms to run concurrently, one with the other.



                                                  MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.         You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.         You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 3:19-cr-00075-RV Document 57 Filed 11/23/20 Page 5 of 8

NDFL 245& (Rev. 11/16)       $PHQGHGJudgment in a Criminal Case
                              Sheet 3A — Supervised Release

                                                                                               Judgment—Page         5        of         8
DEFENDANT:                   MICHAEL C. GREUTMAN
CASE NUMBER:                 3:19cr75-001/RV

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                         Case 3:19-cr-00075-RV Document 57 Filed 11/23/20 Page 6 of 8

NDFL 245& (Rev. 11/16)     $PHQGHGJudgment in a Criminal Case
                            Sheet 3D — Supervised Release

                                                                                   Judgment—Page   6   of      8
DEFENDANT:                MICHAEL C. GREUTMAN
CASE NUMBER:              3:19cr75-001/RV

                                     SPECIAL CONDITIONS OF SUPERVISION


     You will pay any and all unpaid restitution balances in monthly payments of not less than $1,250 per month
       as follows. Any unpaid restitution balance as to Counts 1 through 13 will be paid at the rate of $1,000 per
       month to B3H Corporation. Restitution payments will commence within 45 days from your release from
       custody.

     With respect to Counts 14 through 17, you must pay DQ\DQGDOOrestitution in the amount of $175,499.96
       to the IRS:Internal Revenue Service-RACS; Attn: Mail Stop 6261, Restitution, 333 W. Pershing
       Avenue, Kansas, City, MO 64108, in monthly installments of $250 or more, commencing within 45 days
       from your releasefrom custody.

     You must provide the supervising U.S. probation officer with any and all requested financial information,
       both business and personal, as long as any restitution balances remain unpaid.

     You must not incur any new credit charges, or open additional lines of credit without the approval of the
       supervising U.S. probation officer as long as any restitution balances remain unpaid.

     You must not transfer or dispose of any asset, or your interest in any asset, without the approval of the
       supervising U.S. probation officer as long as any restitution balances remain unpaid.
     You must participate in a mental health treatment program and follow the rules and regulations of that
       program. The supervising U.S. probation officer, in consultation with the treatment provider, will supervise
       your participation in the program as to the provider, location, modality, duration, and intensity, etc. You
       must pay the costs of the program if financially able.
     You must take all mental health medications as prescribed by your treating physician, and you must pay the
       costs of the medication if financially able.
     You must submit your person, property, house, residence, vehicle, papers, computers, electronic
       communications or data storage devices or media, cell phones, or any other electronic devices to a search to
       be conducted by a United States probation officer at a reasonable time and in a reasonable manner. Failure
       to submit to a search may be grounds for revocation of your supervised release. You must warn other
       occupants that your premises may be subject to searches pursuant to this condition. An officer may conduct
       a search under this condition only when reasonable suspicion exists that you may have violated a condition
       of your supervision, and that the areas to be searched may contain evidence of your violation.
                           Case 3:19-cr-00075-RV Document 57 Filed 11/23/20 Page 7 of 8
NDFL 245& (Rev. 11/16)        $PHQGHGJudgment in a Criminal Case
                              Sheet 5 — Criminal Monetary Penalties

                                                                                                            Judgment — Page     7      of       8
 DEFENDANT:                       MICHAEL C. GREUTMAN
 CASE NUMBER:                     3:19cr75-001/RV

                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                         Assessment                JVTA Assessment*                 Fine                          Restitution

 TOTALS            $ 1,700.00                  $ 0 - none                        $ 0 - waived                   




    The determination of restitution is subject to
                                                                           An Amended Judgment in a Criminal Case (AO 245C) will be entered
    being revised. Court reserves jurisdiction for:

    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.
                                                                                    Restitution2UGHUHG
Name of Payee                                  Total Loss**                                                                   Priority or Percentage
B3H Corporation                                                                     $88,
51-Third Street, Bldg.
Shalimar, Florida 32579
ATTN: Robert Chapman, II

 ,QWHUQDO5HYHQXH6HUYLFH5$&6
                                                                                    
$WWQ0DLO6WRS5HVWLWXWLRQ
:3HUVKLQJ$YHQXH
.DQVDV&LW\0LVVRXUL

 TOTALS                                  $                                        $  

    Restitution amount ordered pursuant to plea agreement $

    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         the interest requirement is waived for the               fine         restitution.

         the interest requirement for the              fine           restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                          Case 3:19-cr-00075-RV Document 57 Filed 11/23/20 Page 8 of 8

NDFL 245& (Rev. 11/16)       $PHQGHGJudgment in a Criminal Case
                             Sheet 6 — Schedule of Payments

                                                                                                              Judgment — Page       8      of       8
 DEFENDANT:                 MICHAEL C. GREUTMAN
 CASE NUMBER:               3:19cr75-001/RV

                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A          Lump sum payment of $        1,700.00              Special Monetary Assessment, balance due immediately,

                  not later than                                   , or
                  in accordance with         C,           D,              E, or        F below; or

 B     ; Payment to begin immediately (may be combined with                       C,       ;    D, or ; F below); or

 C          Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                          (e.g., months or years), to commence                         (e.g., 30 or 60 days) after the date of this judgment; or

 D          Payment in equal         monthly (e.g., weekly, monthly, quarterly) installments of $ $1,250 *             over a period of
               years     (e.g., months or years), to commence      45 days (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E          Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F          Special instructions regarding the payment of criminal monetary penalties:
            *Special Monetary Assessment of $1,700.00 due immediately. 3XUVXDQWWR2UGHU 'RF WKHWRWDODPRXQWRIUHVWLWXWLRQ
            GXHWR%+&RUSRUDWLRQ  LVGXHDQGSD\DEOHLQIXOOLPPHGLDWHO\DQGWRFRPPHQFHGD\VDIWHUUHOHDVHRI
            LPSULVRQPHQW IRU DQ\ UHVWLWXWLRQ RWKHUZLVH XQSDLG WKH GHIHQGDQW VKDOO PDNH D PLQLPXP PRQWKO\ SD\PHQW RI DW OHDVW
            DVIROORZV$1,000/month to B3H Corporation and $250/month to the Internal RevenueService.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
 due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
 Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

      Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States: See Forfeiture Money
      Judgment, Doc. 46 in the amount of $825,972.04.

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
